Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of July 21, 2020 by and between Property Solutions
Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-239622
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (the “Representative”) is acting as the
representative of the several underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $200,000,000
($230,000,000 if the over-allotment option is exercised in full) of the proceeds
from the IPO and a simultaneous private placement of units will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), issued in the IPO as hereinafter provided (the proceeds
to be delivered to the Trustee will be referred to herein as the “Property”; the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee
initially at J.P. Morgan Chase Bank, N.A. (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) in the United
States, maintained by Trustee, and at a brokerage institution selected by the
Company that is reasonably satisfactory to the Trustee;

 

(b) Manage, supervise, and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, either (a)
invest and reinvest the Property in United States “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”), having a maturity of 180 days or less,
and/or in any open ended investment company registered under the Investment
Company Act that holds itself out as a money market fund selected by the Company
meeting the conditions of paragraph (d) of Rule 2a-7 promulgated under the
Investment Company Act, which invest only in direct U.S. government treasury
obligations or (b) cause the brokerage institution referred to in 1(a) above to
place the Property in a cash bank account such as an interest or non-interest
bearing checking or savings account; it being understood that unless the Company
instructs the Trustee to do either of the foregoing, the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration during such periods;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and the Representative of all communications received by
it with respect to any Property requiring action by the Company;

 





 

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as
either Exhibit A or Exhibit B, signed on behalf of the Company and, in the case
of a Termination Letter in a form substantially similar to that attached hereto
as Exhibit A, jointly acknowledged and agreed to by the Representative, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee within the period of time (the “Last
Date”) provided in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time (the “Certificate of
Incorporation”), the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Stockholders as of the Last Date; and

 

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form
of Exhibit C, signed on behalf of the Company by an authorized officer,
distribute to Public Stockholders who exercised their conversion rights in
connection with an amendment to Article Sixth of the Company’s Amended and
Restated Certificate of Incorporation (an “Amendment”) an amount equal to the
pro rata share of the Property relating to the Common Stock for which such
Public Stockholders have exercised conversion rights in connection with such
Amendment.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a)
above, no other distributions from the Trust Account shall be permitted except
in accordance with Sections 1(i) or 1(j) hereof.

  

3. Agreements and Covenants of the Company. The Company agrees and covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by any one
of the Company’s authorized officers. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 2(a)  above, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it in good faith believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit, or other
proceeding brought against the Trustee which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 



2

 

 

(c) Pay the Trustee an initial acceptance fee, an annual fee, and a transaction
processing fee for each disbursement made pursuant to Section 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee pursuant to Section 1(i) solely in connection with
the consummation of a business combination (a “Business Combination”). The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;

 

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

 

(f) If the Company has an Amendment approved by its stockholders, provide the
Trustee with an Amendment Notification Letter in the form of Exhibit C providing
instructions for the distribution of funds to Public Stockholders who exercise
their conversion rights in connection with such Amendment; and

 

(g) Provide the Representative with a copy of any Termination Letter, Amendment
Notification Letter, and/or any other correspondence that it issues to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after such issuance.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 



3

 

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any Business Combination consummated by
the Company or any other action taken by it is as contemplated by the
Registration Statement;

 

(h) File local, state, and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account or deliver payee statements
to the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof);

 

(j) Imply obligations, perform duties, inquire, or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

 

(k) Verify calculations, qualify, or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j) or 2(a)  above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section
3(b) and Section 5.

 

7. Miscellaneous.

 

(a) The Company and the Trustee will each restrict access to confidential
information relating to funds being transferred to or from the Trust Account to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank, or intermediary bank.
The Trustee shall not be liable for any loss, liability, or expense resulting
from any error in the information supplied to it or funds transferred based on
such information.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder. As to any claim,
cross-claim, or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.

 



4

 

 

(c) This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(d) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which sections may not be modified, amended or deleted without
the affirmative vote of sixty five percent (65%) of the then outstanding shares
of Common Stock of the Company; provided that no such amendment will affect any
Public Stockholder who has otherwise indicated his, her or its election to
redeem his, her or its shares of Common Stock in connection with a vote sought
to amend this Agreement), this Agreement or any provision hereof may only be
changed, amended or modified by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification may be made
without the prior written consent of the Representative. The Trustee may require
from Company counsel an opinion as to the propriety of any proposed amendment.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by email or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Property Solutions Acquisition Corp.

654 Madison Avenue, Suite 1009

New York, New York 10065

Attn: Jordan Vogel, Co-CEO

E-mail: jordan@benchmarkrealestate.com

 

in either case with a copy (which copy shall not constitute notice) to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, NY 10017

Attn: Steven Levine

E-mail: slevine@ebccap.com

 

and

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

E-mail: dmiller@graubard.com

 

and

Ellenoff Grossman & Schole LLP

Attn: Douglas S. Ellenoff, Esq.

Email: ellenoff@egsllp.com

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that the
Representative is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee           By: /s/
Francis Wolf     Name:   Francis Wolf     Title: Vice President          
PROPERTY SOLUTIONS ACQUISITION CORP.           By: /s/ Jordan Vogel     Name:
Jordan Vogel      Title: Co-Chief Executive Officer 

 



 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $3,500.00  Annual fee  First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check  $10,000.00  Transaction processing
fee for disbursements to Company under Section 2  Billed to Company following
disbursement made to Company under Section 2  $250.00  Paying Agent services as
required pursuant to section 1(i) and 1(j)  Billed to Company upon delivery of
service pursuant to section 1(i) and 1(j)    Prevailing rates 

 



 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [________] - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Property Solutions Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company, dated as of _______, 2020 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] to consummate a business combination (“Business
Combination”) on or about [insert date]. The Company shall notify you at least
72 hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the proceeds to the
Trust Account at J.P. Morgan Chase Bank, N.A. to the effect that, on the
Consummation Date, all of the funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] by the Chief
Executive Officer, which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and the Representative with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

 

  Very truly yours,       PROPERTY SOLUTIONS ACQUISITION CORP.           By:
                                 Name:                         Title:  

  

AGREED TO AND ACKNOWLEDGED BY

 

EARLYBIRDCAPITAL, INC.           By:                              Name:  
                        Title:    

 



 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [__________] - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Property Solutions Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company, dated as of _______, 2020 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account and to transfer the total proceeds of the Trust to
the Trust Operating Account at J.P. Morgan Chase Bank, N.A. to await
distribution to the Public Stockholders. The Company has selected [____________,
20__] as the effective date for the purpose of determining when the Public
Stockholders will be entitled to receive their share of the liquidation
proceeds. It is acknowledged that while the funds are on deposit in the Trust
Operating Account awaiting distribution, the Company will not earn any interest
or dividends. You agree to be the Paying Agent of record and in your separate
capacity as Paying Agent, to distribute said funds directly to the Public
Stockholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Certificate of Incorporation of the Company. Upon the distribution
of all the funds in the Trust Account, your obligations under the Trust
Agreement shall be terminated.

 

  Very truly yours,       PROPERTY SOLUTIONS ACQUISITION CORP.           By:
                                Name:                      Title:  

 

cc: EarlyBirdCapital, Inc.

 



 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [________] – Amendment Notification Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Reference is made to the Investment Management Trust Agreement between Property
Solutions Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of ________, 2020 (“Trust Agreement”). Capitalized words used
herein and not otherwise defined shall have the meanings ascribed to them in the
Trust Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $____ of the total proceeds of the Trust to
the Trust Account at J.P. Morgan Chase Bank, N.A. to await distribution to the
Public Stockholders that have requested conversion of their shares in connection
with such Amendment. The remaining funds shall be reinvested by you as
previously instructed.

 

  Very truly yours,       PROPERTY SOLUTIONS ACQUISITION CORP.           By:
                    Name:                           Title:  

  

cc: EarlyBirdCapital, Inc.

 



 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account No. [_____________]

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Property Solutions Acquisition Corp. (“Company”) and Continental Stock Transfer
& Trust Company, dated as of _________, 2020 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company [$_______] of the interest
income earned on the Property as of the date hereof. The Company needs such
funds to pay for its income or other tax obligations.

 

In accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  PROPERTY SOLUTIONS ACQUISITION CORP.           By:                         
Name:                                      Title:  

 

cc: EarlyBirdCapital, Inc.

 

 

 



 

 